            Case 2:19-cv-01515-LPL Document 11 Filed 06/08/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 HERBERT BLAKENEY,                            )
                                              )        Civil Action No. 19 – 1515
                           Plaintiff,         )
                                              )
                      v.                      )        Magistrate Judge Lisa Pupo Lenihan
                                              )
 SUPT. GILMORE, et al.,                       )
                                              )
                           Defendants.        )
                                              )




                                        MEMORANDUM ORDER

          This case was initiated upon the receipt of a “Petition for Special Preliminary Injunctions

and Emergency Temporary Restraining Orders” that was submitted by Plaintiff Herbert

Blakeney (“Plaintiff”) on November 21, 2019. (ECF Nos. 1 & 2.) Shortly thereafter, the Court

received a “Letter in Application Transfer with Cause and Appointment of Counsel Motion

Affidavit,” which the Court docketed as a Motion for Appointment of Counsel and to Transfer

Case. (ECF Nos. 3 & 4.) On December 11, 2019, this Court denied Plaintiff’s Motion to

Transfer because the Western District of Pennsylvania was the proper venue for this case. (ECF

No. 5.)

          In an Order dated December 12, 2019, this Court construed Plaintiff’s “Petition for

Special Preliminary Injunctions and Emergency Temporary Restraining Orders” as a Motion for

Preliminary Injunction, denied it and administratively closed this case because Plaintiff had not

paid the $400.00 filing fee or submitted a properly completed motion for leave to proceed in


                                                   1
            Case 2:19-cv-01515-LPL Document 11 Filed 06/08/20 Page 2 of 4




forma pauperis. (ECF No. 6.) That Order also denied without prejudice Plaintiff’s Motion for

Appointment of Counsel. Id.

       On December 23, 2019, the Court received from Plaintiff’s wife, Linda Blakeney, an

“Affidavit Relating to Complaint Lodged” with fifty attached exhibits. (ECF No. 7.) The Court

also received from Linda Blakeney an “Affidavit Relating to a Special Relief Injunction” with

eight attached exhibits. (ECF No. 8.) And, finally, the Court received from Linda Blakeney a

Letter she forwarded that is addressed to Attorney for the Pennsylvania Department of

Corrections Joseph Fulginiti from First Assistant Federal Defender Helen Marino of the Federal

Community Defender Office for the Eastern District of Pennsylvania. (ECF No. 9.) However,

the Court took no action on any of those submissions in light of the Order entered on December

12, 2019.

       Today, the Court has received from Linda Blakeney a fax titled “Urgent Attention of the

Honorable Lisa Pupo Lenihan.” (ECF No. 10.) She states that on May 19, 2020, the Court

received a filing from Plaintiff titled “Preliminary Injunction and Temporary Restraining Order”

and “since then . . . nothing.” She states that she has been “given the runaround in the Clerk’s

Office” because she was first told that the case was assigned a docket number, then told there

was a problem with the docket number, and finally told that the filing was in the undersigned’s

possession for consideration. While the undersigned did recently receive a letter from Plaintiff,

and that letter was mailed back to Plaintiff at my direction, the undersigned is not in possession

of a document titled “Preliminary Injunction and Temporary Restraining Order” that was

received in May 2020. Additionally, a review of this Court’s electronic filing system reveals that

there have only been two cases Plaintiff has filed in the Western District of Pennsylvania. The

first was filed in 2008 at 2:08-cv-1384, which was dismissed in 2009, and the second is the
                                                 2
          Case 2:19-cv-01515-LPL Document 11 Filed 06/08/20 Page 3 of 4




instant case. As such, there was no case opened upon receipt of any filing by Plaintiff in May of

2020.

        The Court again reiterates what it made clear in its Order dated December 12, 2019. This

case may not proceed any further unless Plaintiff files a complaint that is accompanied by the

$400.00 filing fee or by a properly completed motion for leave to proceed in forma pauperis with

the required affidavit and certified copy of his prisoner account statement for the previous six

months. Plaintiff is hereby advised that no further action will be taken in this case until such

time that he does so. Furthermore, no documents submitted by Linda Blakeney will be filed in

this case unless they are signed by Plaintiff himself. The following Order is now entered:

                              AND NOW, this 8th day of June, 2020;

        IT IS HEREBY ORDERED that the Clerk of Court is directed to enclose with this

Order the following: (1) a copy of the Court’s Order dated December 12, 2019 (ECF No. 6); (2)

a blank motion for leave to proceed in forma pauperis; and (3) a blank prisoner civil rights

complaint form that Plaintiff may use to draft a complaint if he so chooses. Plaintiff should take

care to include the instant case number on any complaint that he should file concerning the

matters complained about in this case, whether it be the blank form that is being enclosed

herewith or one that he should draft himself.

        AND IT IS FURTHER ORDERED that neither Plaintiff nor his wife should send

correspondence to the Judge as it is likely that any such correspondence will not be addressed in

the future. If Plaintiff wishes for the Court to take any action in this case then his request for

said action should be made in the form of a motion that contains the instant case number on it. If

Plaintiff wishes to file a new case that does not concern the matters complained about in this

case, then he should do so by filing a new complaint that is accompanied by either the filing fee
                                                  3
          Case 2:19-cv-01515-LPL Document 11 Filed 06/08/20 Page 4 of 4




or a completed motion for leave to proceed in forma pauperis with the required affidavit and

certified copy of his prisoner account statement for the preceding six months.



                                                            By the Court:


                                                            _________________________
                                                            Lisa Pupo Lenihan
                                                            United States Magistrate Judge

Cc:    Herbert Blakeney
       FB5713
       SCI Greene
       175 Progress Dr.
       Waynesburg, PA 15370




                                                4
